Bloodworth, J.
1. The plaintiff in error was indicted for assault with intent to murder and was convicted of unlawfully shooting at another. The facts of this case bring it squarely within the ruling in the case of Drysdale v. State, 83 Ga. 744 (10 S. E. 358, 6 L. R. A. 424, 20 Am. St. R. 340), where it was held: “1. Where a verdict is correct if the testimony of the prosecutor was' true, and where the jury must have believed it true in order to render the verdict, the result coincides with the substantial merits of the case. 2. A husband may attack for intimacy with his wife in his presence, raising a well-founded belief that the criminal act is just over or about to begin; and the adulterer, though in danger, has no right to defend himself by using a deadly weapon.” See also Brown v. State, 10 Ga. App. 50 (3), 52 (7), 56 (4) (72 S. E. 537).
2. When they are read in connection with the remainder of the charge of the court, there is no error in any of the excerpts of which complaint is made.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

John R. Cooper, W. O. Cooper Jr., W. R. Nisbet, Walter J. Grace Jr., for plaintiff in error.
Charles H. Garrett, solicitor-general, contra.